Citation Nr: 0018919	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
emphysema, due to tobacco use during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1975.  His report of discharge indicates that he has 14 years 
prior active service, but these dates are not verified.

This appeal arises from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for COPD, as being proximately due to or the 
result of smoking cigarettes during active military service.  
Adjudication of this case had been in deferred status since 
August 1993.

The veteran's private treating physician has offered an 
opinion that the veteran exhibits evidence of nicotine 
dependence.  In addition, an opinion by VA physician who 
examined the veteran in September 1998 notes that the 
military's practice of providing complimentary cigarettes to 
service members did not assist in the veteran's ability to 
discontinue his smoking habit.  A claim for service 
connection for a respiratory disorder, to include COPD and 
emphysema, as being proximately due to or the result of 
nicotine dependence incurred during active military service, 
is thus inferred.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

A March 1998 statement by the veteran's treating physician 
shows that the veteran is diagnosed with severe emphysema 
which the physician opines is related to tobacco use during 
and after active service.


CONCLUSION OF LAW

The claim of service connection for a respiratory disorder, 
to include COPD and emphysema, due to tobacco use during 
service is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 1999).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the veteran initially claimed 
entitlement to service connection for a lung disorder due to 
inservice tobacco use, by means of a statement received by VA 
in May 1993.  Since his claim was filed prior to June 9, 
1998, the adjudication thereof is not affected by the 
aforementioned statute.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

The Court has recently held in the case of Davis v. West, 13 
Vet. App. 178 (1999), that, in order for a claim for direct 
service connection based on tobacco use to be well grounded, 
there must be competent evidence that the claimed disability 
was due to smoking in service as opposed to smoking at some 
time thereafter.  The Court in Davis further held that in 
order for a claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
nicotine addiction in service.  The Court further held that a 
lay person was not competent to diagnose nicotine addiction 
in service.

The Board finds that the veteran has presented a well-
grounded claim for service connection for his respiratory 
disorder, to include COPD and emphysema, as due to tobacco 
use during service, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran avers he began smoking during his active service, 
and that he smoked throughout his active service.  Private 
medical records show that he is diagnosed with COPD and 
emphysema.  A March 1998 opinion, provided by his treating 
physician, A. Findlater, M.D., is of record and states:

[the veteran] does have severe emphysema 
which is clearly related to tobacco use 
during and after active service.

Thus, the Board finds that the record contains competent 
medical evidence of current diagnosis of a respiratory 
disorder, including COPD and emphysema, and of a nexus 
between the currently diagnosed emphysema and the veteran's 
use of tobacco-related products during active service.  In 
finding this claim well grounded, the Board notes that the 
veteran served on active service for 20 years.  Moreover, the 
medical evidence first reflects emphysematous changes in the 
veteran's lungs in January 1989, and diagnosis of respiratory 
disability in May 1991 - less than 14 and 16 years, 
respectively, after the veteran's discharge from active 
service. 


ORDER

The claim of service connection for a respiratory disorder, 
to include COPD and emphysema, as due to tobacco use during 
service is well grounded, and the appeal is granted to this 
extent only.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

First, the Board notes that the March 1998 opinion proffered 
by Dr. Findlater does not distinguish between the veteran's 
use of tobacco-related products during active service and 
after active service in determining the cause of the 
veteran's currently diagnosed emphysema.  Thus, while this 
opinion is sufficient to well ground the veteran's claim for 
service connection, it is not a sufficient basis upon which 
to grant service connection.  In order to support a grant of 
service connection, the medical evidence must demonstrate 
that the veteran's respiratory disability is the result of 
his smoking during service alone.  See VAOPGCPREC 2-93.

Second, the examiner who conducted the September 1998 VA 
examination noted that the veteran began smoking and hence 
developed a dependence on nicotine, prior to his entry to 
active service.  However, the examiner noted that the veteran 
entered active duty in 1969.  According to the veteran's 
report of discharge, the veteran had served on active duty 
for 14 years prior to 1969.  It is the veteran's sworn 
statement, corroborated by that of a witness, that he began 
smoking during his active service.

Further, as noted above the Board finds that an inferred 
claim for the respiratory disorder as secondary to nicotine 
dependence incurred during service has been raised.  
Therefore, this claim must be developed and adjudicated in 
accordance with the General Counsel's opinion in VAOPGCPREC 
19-97.  In that precedent opinion, the General Counsel found 
that where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service that led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence.  The resulting disability may be service 
connected on that basis pursuant to 38 C.F.R. § 3.310(a).  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if nicotine dependence that arose in 
service, and resulting tobacco use, may be considered the 
proximate cause of the disability or death that is the basis 
of the claim.  The determination of proximate cause is one of 
fact, for determination by adjudication.

The General Counsel further found that assuming that nicotine 
dependence may be considered a disease, the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability secondary 
to nicotine dependence are (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence that arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; it was also held 
that, under applicable medical criteria for diagnosing 
substance dependence, "nicotine dependence may be described 
as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress," as 
manifested by certain criteria.

The opinion also held that, with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause for the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following action: 

1.  The RO should verify the veteran's 
dates of active service and obtain 
complete copies of all his service 
personnel and medical records for his 
entire 20-year military service that 
extended from approximately June 1955 to 
July 1975.

2.  The RO should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
his discharge from active duty service in 
July 1975.  All VA medical records 
identified by the veteran should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
veteran (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the veteran.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

4.  Upon completion of the above, the RO 
should schedule the veteran for an 
appropriate VA examination for the 
purpose of addressing the nature and 
etiology of any lung disorder(s) for 
which service connection is being sought.  
The RO should forward the entire claims 
file along with a copy of this remand to 
the examining physician, in order to 
evaluate the veteran's present condition 
relative to lung disorders claimed as 
secondary to inservice tobacco use and/or 
nicotine dependence and discuss his 
pertinent medical history, including the 
approximate date of onset of each 
disorder that is diagnosed.  The examiner 
should also discuss any other affirmative 
evidence that would indicate that the 
veteran is not suffering from one or more 
of lung disorders.  If an examiner 
determines that additional examinations 
are necessary to properly respond to the 
specific opinions requested, such 
examinations should be promptly scheduled 
and conducted, and the RO must ensure 
that any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

Additionally, the RO should specifically 
request that the examination be conducted 
by a VA physician specializing in 
pulmonary diseases and, if possible, with 
a sub-specialty in smoking-related 
diseases.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records and render an 
opinion as to the relationship, if any, 
between the medical conditions treated 
during service, and in particular, the 
history of his cigarette smoking, and any 
diagnosed lung disorder, to include COPD.  
The specialist should address whether 
there is a cause-and-effect etiology 
between a condition treated in service 
and any diagnosed lung disorder; and, if 
a cause-and-effect relationship is not 
shown, whether any condition, 
particularly, any disease that the 
specialist believes is related to the 
veteran's history of smoking noted in 
service, is responsible for any currently 
diagnosed disorder of the 
lungs/respiratory system.  The medical 
opinion should include a discussion by 
the reviewing specialist of all pertinent 
medical studies on the subject of 
nicotine dependence and smoking and 
smoking-related diseases.  This opinion 
should be based on a thorough and careful 
review of all the evidence contained in 
the claims folder, particularly, the 
medical statements/opinions of Dr. 
Findlater, cited above.

5.  The veteran must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination and social survey reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If either 
report is deficient in any manner, it 
must be returned to the author for 
corrective action.

7.  After completion of the above, the RO 
should readjudicate the issues raised on 
appeal - service connection for a lung 
disorder due to tobacco use in service as 
well as the intertwined inferred claim of 
service connection for a lung disorder on 
a secondary basis due to nicotine 
dependence incurred in service - with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of this claim should be 
addressed pursuant to the General 
Counsel's holdings in VAOPGCPRECs 2-93 
and 19-97, as alluded to above.  Also, as 
the tobacco use claim has been found well 
grounded, the RO is advised that its 
readjudication of this claim must be on 
the merits.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

8.  The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



